Citation Nr: 0709810	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-21 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
supparative otitis media, currently rated as 10 percent 
disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.  

3.  Entitlement to an increased disability rating for 
bilateral hearing loss, rated as 10 percent disabling prior 
to July 21, 2004, and 20 percent disabling on and after that 
date.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  During the pendency of the appeal, the veteran was 
granted an increased rating of 20 percent for his bilateral 
hearing loss, effective July 21, 2004.  This did not satisfy 
his appeal for a higher rating for this disability.  

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in March 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The Board also notes that the veteran was provided a 
Statement of the Case in December 2004 on the issues of 
entitlement to earlier effective dates for service connection 
for tinnitus and compensable ratings for bilateral hearing 
loss and otitis media.  In the cover letter sent with the 
Statement of the Case, he was informed of the requirement 
that he submit a timely Substantive Appeal to perfect his 
appeal with respect to these issues.  The effective date 
issues were not thereafter addressed in any communication 
from the veteran.  Although they were addressed in written 
argument submitted by his representative in March 2006, long 
after the expiration of the time limit for submitting a 
Substantive Appeal, this appears to have been inadvertent.  
At the March 2006 hearing before the undersigned, neither the 
veteran nor his representative indicated that the veteran is 
currently seeking appellate review with respect to any of the 
effective-date issues.  The Board will limit its 
consideration accordingly.

The issue of entitlement to service connection for PTSD is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran's otitis media is manifested by a history of 
aural discharge and frequent supparative ear infections 
requiring the use of ear tubes.

2.  The veteran experiences recurrent or constant tinnitus.

3.  Prior to July 21, 2004, the veteran's bilateral hearing 
loss was manifested by Level II hearing in the right ear and 
Level VI hearing in the left ear.

4.  Beginning July 21, 2004, the veteran's bilateral hearing 
loss has been manifested by Level IV hearing loss in the 
right ear and Level XI hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for chronic supportive 
otitis media.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6200 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

3.  The veteran's bilateral hearing loss does not warrant 
more than a 10 percent rating during the period prior to July 
21, 2004, or more than a 20 percent rating for the period 
beginning July 21, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  
Dingess v. Nicholson, No. 19 Vet. App. 473 (2006).

The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

With regard to the veteran's tinnitus and otitis media, the 
pertinent facts are not in dispute.  Resolution of the 
veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus and otitis media.  As discussed below, 
the Board finds that the veteran is already receiving the 
maximum schedular disability rating available for tinnitus 
and otitis media under the applicable rating criteria.  
Furthermore, regardless of whether the veteran's tinnitus is 
perceived as unilateral or bilateral, the outcome of this 
appeal does not change.

Because there is no evidence that could be obtained to 
substantiate the claims, no further action is required under 
the VCAA.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim). 

With regard to his bilateral hearing loss claim, the record 
reflects that in March 2004, prior to the initial 
adjudication of the claim, the RO sent the veteran a letter 
informing him of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although this letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the RO with the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

The Board also notes that the veteran has been provided 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.




General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107(b).  

Otitis Media

Diagnostic Code 6200 addresses otitis media disorders.  See 
38 C.F.R. § 4.87, Diagnostic Code 6200.  The only compensable 
evaluation warranted under this provision is 10 percent, and 
will only be assigned where the medical evidence of record 
shows suppuration or aural polyps.

The veteran has already been awarded the maximum scheduler 
rating available for this disability.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  Accordingly, a higher schedular rating 
is not warranted.

Tinnitus

The medical evidence shows that the veteran experiences 
tinnitus.  The January 2005 VA examiner described it as 
constant.

The veteran has not requested that he be given a separate 10 
percent rating for each ear; however, during the March 2006 
video conference hearing, he testified that he experiences 
ringing in both ears.  

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 
19, 2006).  

The veteran has already been awarded the maximum scheduler 
rating available for this disability.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  Furthermore, there is no legal basis 
upon which to award separate compensable evaluations for 
tinnitus in both ears.  Accordingly, a schedular rating in 
excess of 10 percent is not in order.

Bilateral Hearing Loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2006).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  
38 C.F.R. § 4.86 (2006).

The veteran contends that his hearing loss is more severe 
than is contemplated by the currently assigned rating because 
he can't understand what people three to four feet away from 
him are saying; because he has difficulty hearing on the 
telephone and hearing the television; because he has 
difficulty holding a conversation with someone in a 
restaurant unless they're sitting right next to him and 
because he has problems driving due to an inability to hear 
horns and sirens.

The Board is sympathetic to the veteran's complaints, as 
explained above, however, the Board notes that disability 
ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric 
designations resulting from audiometric testing.

The veteran was afforded a VA audiological examination in 
March 2004.  The following audiometric findings were 
reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	40	50	60	60	53
Left (db):	70	70	70	65	69

Speech audiometry results were speech recognition ability of 
90 percent in the right ear and 72 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level VI 
in the left ear.  See 38 C.F.R. § 4.85, Table VI and VIA 
(2006).  The veteran was found to have an exceptional pattern 
of hearing loss in the left ear on this evaluation.  Table 
VIA provides that an average decibel loss of 69 equates to 
level V hearing.  Level II hearing in one ear with Level V 
hearing in the other ear is 10 percent disabling, according 
to Table VII at 38 C.F.R. § 4.85.   

The most recent and up to date measurements of the veteran's 
hearing ability in the record come from a VA audiological 
examination conducted in January 2005.  This examination was 
performed in response to the veteran's claim that his 
service-connected hearing loss disability had worsened since 
an examination conducted in March 2004.  The evaluation 
produced the following audiometric findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	60	60	60	65	61
Left (db):	75	70	70	70	71

Speech audiometry results for the January 2005 examination 
show speech recognition ability of 94 percent in the right 
ear and 22 percent in the left ear.  The diagnosis was 
moderate to moderately-severe sensorinueral hearing loss in 
the right ear and moderately-severe to severe mixed hearing 
loss in the left ear.

Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level XI 
in the left ear warrants.  According to Table VII, these 
values warrant a 10 percent rating.  However, because the 
results evidence an exceptional pattern of hearing impairment 
in both ears, Table VIA is for consideration.  Under Table 
VIA, these values result in a numeric designation of Level IV 
in the right ear and Level VI in the left ear.  Application 
of the level of hearing impairment in each ear to Table VII 
at 38 C.F.R. § 4.85 produces a 20 percent rating.

The RO granted the increased rating of 20 percent from July 
21, 2004, based on a statement received from the veteran on 
that date alleging that his hearing impairment had worsened.  
As noted above, the results of the March 2004 VA examination 
warrant only a 10 percent rating.  There is no other evidence 
for the period prior to July 21, 2004, showing that a rating 
in excess of 10 percent is warranted.  Moreover, as discussed 
above, the evidence for the period beginning July 21, 2004, 
supports a rating of 20 percent, but not higher.  

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for any of the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the assigned ratings.  In 
sum, there is no indication in the record that the average 
industrial impairment from any of the disabilities would be 
in excess of that contemplated by the assigned ratings.  
Therefore, the Board has concluded that referral of this case 
of extra-schedular consideration is not in order.


ORDER

Entitlement to an increased disability rating for otitis 
media is denied.

Entitlement to an increased disability rating for tinnitus is 
denied.

Entitlement to higher initial ratings for bilateral hearing 
loss is denied.  


REMAND

In a May 2005 rating decision, the veteran was denied 
entitlement to service connection for PTSD.  In April 2006, 
his representative filed a notice of disagreement with this 
decision.  The RO has not provided the veteran with a 
Statement of the Case in response to this notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the originating agency to issue a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided a Supplemental 
Statement of the Case on the issue of 
entitlement to service connection for 
PTSD and informed of the requirements to 
perfect an appeal with respect to this 
new issue.  

2.  If the veteran perfects an appeal 
with respect to this issue, the case 
should be returned to the Board after any 
indicated development is completed.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


